DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Species A, readable on claims 1-6, 11-16 in the reply filed on 3/23/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-6 and 12-16 depend from a non-existent claim 0 and therefore it’s unclear the scope of each of the claims.  Appropriate correction is required.  For examination purposes, the examiner will interpret Claims 2-6 as depending from claim 1 and Claim 12-16 as depending from Claim 11.
Claim 4 recites the limitation "the connector" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suda (US Patent Application Publication No. 2008/0242925).

In regard to claims 1 and 11, Suda discloses a system (1, 20, Fig. 1), comprising: 
an endoscope (1) having a working channel (5), Fig. 1; and 
a device (20), comprising: 
a tubular distal member (28b) including a lumen extending therethrough (Figs. 2,5); 
a tubular extension member (28) including a proximal end, a distal end and a lumen extending therethrough, the distal end disposed about the distal member (Figs. 2,5); 
a tubular proximal member (33) including a lumen extending therethrough (Fig. 2); and  
a shaft (26) extending distally from the proximal member and receivable within the working channel (Fig. 2); 
wherein the proximal member is slidingly disposed within the proximal end of the extension member (Par. 77, Fig. 2) and adjustable in a telescoping fashion to a desired position that corresponds to an adjustable effective working length of the shaft (proximal member is axially adjustable thereby defining the adjustable effective working length of the shaft since movement of the proximal member corresponds to movement of the shaft (27), Fig. 2, Par. 77).

In regard to claims 2 and 12, Suda teaches further comprising a connector (7) at a distal end of the distal member, the connector configured to fluidly connect the lumens of the distal, proximal and extension member to a proximal end of the endoscope (Fig. 2).

In regard to claims 3 and 13, Suda teaches wherein the adjustable effective working length of the shaft is a length of the shaft from the connector to the distal tip of the shaft (the effective working length of the shaft can be considered a length from the connector to the distal tip of the shaft).

In regard to claims 4 and 14, Suda teaches wherein the shaft extends through the lumen of the extension member and through the lumen of the distal member, and is insertable through the working channel of the endoscope; and wherein the adjustable effective working length of the shaft is such that the shaft is extendable beyond the distal end of the working channel a predetermined distance (Figs. 1-2 illustrates the shaft (27) extending beyond a distal end of the working channel of the endoscope via extension of the shaft through the extension member and distal member).

In regard to claims 5 and 15, Suda teaches further comprising a locking assembly (31,32) configured to fix the proximal member and the extension member with respect to each other at the desired position (Fig. 2).

In regard to claims 6 and 16, Suda teaches wherein the desired position includes at least one predetermined fixed position of the locking assembly (Fig. 2 illustrates the proximal member and extension member can be fixed at a plurality of axial positions to each other). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	May 7, 2022